Opinion op the Court by
Judge Hardin :
This court decided in the case of Hedges vs.-Wallace, etc., Bush, that the mere sale and delivery of property with a knowledge that the buyer intended it for the use of those who were in rebellion against the Government of the United States without some participation or interest of the seller in the act itself of hus giving aid to those in rebellion, was not sufficient to deprive the vendor of the right to recover the price of the property. And according to that decision it seems to us the court below erred in overruling the demurrer of the plaintiff to the third paragraph of the defendant’s answer, which presented as a defense the facts only that plaintiff sold the laths to the defendant, knowing his object in buying it was to manufacture from it and supply to the Confederate army cartridges, boxes and other military equipage to be used in making war against the Federal government, without alleging that the plaintiff had any interest or participation in the defendant’s contract or undertaking, to furnish such articles to the Confederate Army.
According to this view also, the instruction marked “S” ought not to have been given, but it does not appear from the record that the ruling of the court in giving it was excepted to.
But the judgment is deemed erroneous, for the error in overruling the plaintiff’s demurrer as we have indicated.
Wherefore the judgment is. reversed and the cause remanded for a new trial and further proceedings not inconsistent with this opinion.